DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of SPECIES B, Figs. 9,13 reading on claims 1-6,9 in the reply filed on 01NOV2021 is acknowledged.  The traversal is on the ground(s) that claim 1 is allowable.  This is not found persuasive because the restriction is based on discloses species under US restriction practice, not on whether the claim makes contribution over the prior art under unity of invention restriction practice. Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, the species are separate, because they provide aeration with different modes, function or effect, provide a different search criteria, and are not obvious variants of each other.
The restriction requirement is modified to reflect Applicant’s amendments to the claims as provided below.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method of air scouring, classified in B01D61/20.
II. Claims 12-23, drawn to a method of air scouring, classified in B01D29/661.
The inventions are independent or distinct, each from the other because:

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

SPECIES A:  Fig. 8; constant aeration flow rate across all cycles
SPECIES B:  Figs. 9 and 13; pulsed aeration flow rate only between cycles with various baseline
SPECIES C:  Fig. 10; increasing aeration flow rate across all cycles with pulses between cycles
SPECIES D:  Fig. 11; pulsed aeration at constant rate with higher pulses between cycles
SPECIES E:  Fig. 12; increasing pulsed aeration flow rate across all cycles 
The species are independent or distinct because all are different ways to provide aeration with different mode, function, or effect in TMP and energy. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Benefit of domestic priority having an earliest filing date of 11/14/2012 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
P7/L1: “call” should be corrected to “called”.
P10/L30: “proving” should be corrected to “providing”.
P10/L35: “nto” should be corrected to “not”.
Appropriate correction is required.
ZEEWEED in par. [0022] and [0043], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 line(s) 6 sets forth the limitation “a generally open bottom”. 
The term “generally open bottom” is a relative term which renders the claim indefinite. The term “generally open bottom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “open” the bottom is required to be.
Claim 3 line(s) 9 sets forth the limitation “the openings”. There is insufficient antecedent basis for this limitation in the claim. The Applicant is advised to amend “the openings” to “the outlets”.
Claim 4 line(s) 2 sets forth the limitation “the bottom”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line(s) 2 sets forth the limitation “near”. 
The term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “near” the flow of pressurized gas to the bottom of a membrane module is required to be.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-2,4-6,9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MIN (US 20140076806).
Regarding claim 1, MIN teaches a method of aerating a filter using an aerator device (title, Figs.) including a method of air scouring an immersed membrane (par. [0033]) comprising:

Regarding claim 2, MIN teaches aeration is provided by a gas delivery device (e.g. Fig. 29) comprising,
a) a manifold (annotated Fig. 29) adapted to be connected to a source of a pressurized gas; and,
b) a plurality of channels (par. [0113]), each of the plurality of channels being in fluid communication with the manifold through a distinct associated port, each of the plurality of channels having an open bottom.
Annotated Fig. 29

    PNG
    media_image1.png
    283
    557
    media_image1.png
    Greyscale

Regarding claim 4 MIN teaches:
a) bringing a flow of pressurized gas into a tank (par. [0116]) to below the bottom of a membrane module (par. [0117]);
b) splitting the flow of pressurized gas into multiple flows of pressurized gas (via a gas inlet portion; see annotated Fig. 29 and par. [0113]);
c) directing each of the multiple flows of pressurized to a different lateral position (via channels); and,
d) releasing bubbles from the different lateral positions (par. [0118]).
Regarding claims 5-6,9, MIN teaches an aeration flow rate is varied between successive permeation cycles or an aeration flow rate is increased during a backpulse cycle relative to the aeration flow rate during a preceding permeation cycle or aeration is provided only during a backpulse cycle (No air during filtering, air during a backwash; par. [0119]).
Allowable Subject Matter
Claim 3 has allowable subject matter over the prior art of record. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a method of air scouring an immersed membrane comprising an intermittent gas sparger and a gas delivery device comprising,
a) a distribution plenum adapted to be connected to a source of a pressurized gas; and,
b) a plurality of channels, each of the plurality of channels being in fluid communication with the distribution plenum through a distinct associated port, each of the plurality of channels having an outlet adapted to discharge gas,
wherein the ports have a smaller area than the channels and the ports are located close together relative to a spacing between the openings.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777